Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 July 27, 2015

The Court of Appeals hereby passes the following order:

A15D0488. MAHMOUD HAFEZ v. THE STATE.

      Mahmoud Hafez seeks discretionary review of the trial court’s order denying
his extraordinary motion for new trial. We lack jurisdiction because the application
is untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Here, the trial court’s order was entered on May 18,
2015, and Hafez filed his application on June 29, 2015, which was 42 days later.
Therefore, the application is untimely, and it is hereby DISMISSED for lack of
jurisdiction.

                                      Court of Appeals of the State of Georgia
                                                                           07/27/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.